Case 19-41659-bem   Doc 14   Filed 09/03/19 Entered 09/03/19 11:46:33   Desc
                                  Page 1 of 2

                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                                  ROME DIVISION

      IN RE: DONNIE STEPHENS AND              {   CHAPTER 13
             KIMBERLY ANN STEPHENS,           {
                                              {
             DEBTOR(S)                        {   CASE NO. R19-41659-BEM
                                              {
                                              {   JUDGE ELLIS-MONRO


                             OBJECTION TO CONFIRMATION


           COMES NOW MARY IDA TOWNSON, TRUSTEE herein, and objects to
      Confirmation of the plan for the following reasons:

           1. The Debtor(s)' payments under the proposed plan are
      not current.

           WHEREFORE, the Trustee moves the Court to inquire into the
      above objections, deny Confirmation of this Debtor's (s') Plan
      and to dismiss the case; or, in the alternative, convert the
      case to one under Chapter 7.




                                    __________/s/_____________
                                    Albert C. Guthrie, Attorney
                                    for Chapter 13 Trustee
                                    GA Bar No. 142399




      Mary Ida Townson, Chapter 13 Trustee
      285 Peachtree Center Ave, NE
      Suite 1600
      Atlanta, GA 30303
      (404) 525-1110
      albertg@atlch13tt.com
Case 19-41659-bem   Doc 14   Filed 09/03/19 Entered 09/03/19 11:46:33   Desc
                                  Page 2 of 2

      R19-41659-BEM
                             CERTIFICATE OF SERVICE


           This is to certify that on this day I caused a copy of the
      foregoing pleading to be served via United States First Class
      Mail, with adequate postage thereon, on the following parties at
      the address shown for each:

      DEBTOR(S):

      DONNIE STEPHENS
      4415 N. EMERALD DRIVE
      COHUTTA, GA 30710-9349

      KIMBERLY ANN STEPHENS
      4415 N. EMERALD DRIVE
      COHUTTA, GA 30710-9349

      I further certify that I have on this day electronically filed
      the pleading using the Bankruptcy Court's Electronic Filing
      program, which sends a notice of this document and an
      accompanying link to this document to the following parties who
      have appeared in this case under the Bankruptcy Court's
      Electronic Case Filing program:

      SAEGER & ASSOCIATES, LLC

      This 3rd day of September 2019




                   /s/      ________
      Albert C. Guthrie, Attorney
      State Bar No. 142399




      Mary Ida Townson, Chapter 13 Trustee
      285 Peachtree Center Ave, NE
      Suite 1600
      Atlanta, GA 30303
      (404) 525-1110
      albertg@atlch13tt.com
